COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Athey and Callins
UNPUBLISHED


              Argued at Virginia Beach, Virginia


              TRAVIS CASEY SCHAFER
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0255-22-1                                   JUDGE CLIFFORD L. ATHEY, JR.
                                                                                 NOVEMBER 1, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                                             Matthew A. Glassman, Judge

                               Brittany T. Barnes, Assistant Public Defender, for appellant.

                               Robin M. Nagel, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Travis Casey Schafer (“Schafer”) was convicted in the Circuit Court of the City of Suffolk

              (“trial court”) of grand larceny of a motor vehicle, in violation of Code § 18.2-95, and was

              sentenced to two years and eleven months’ incarceration. Schafer challenges the sufficiency of the

              evidence in support of his conviction. He also contends that the trial court abused its sentencing

              discretion. For the following reasons, we affirm.

                                                         I. BACKGROUND

                     On June 7, 2020, Schafer was picked up and transported by his friend, Annette DeRenzo

              (“DeRenzo”) to her residence. Later that evening, Schafer, DeRenzo, and her daughter attended a

              birthday party held at the home of DeRenzo’s next-door neighbor. Sometime between 10:30 p.m.

              and 11:30 p.m., DeRenzo and her daughter left the birthday party and returned to their home next

              door. Before leaving, DeRenzo advised Schafer, who remained at the party for about one additional


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
hour, that he could stay at her home overnight. Schafer subsequently advised the host of the party

that he intended to travel to Bristol the following morning. When DeRenzo left the party to return

home, her 1999 black Ford Explorer was parked on her property.

       At trial, DeRenzo testified that upon arriving home, she left the keys to the Explorer on her

dining room table and then went to bed. Her car keys were attached to a bright, neon green

ChapStick holder. When she awoke the following morning between 6:00 a.m. and 7:00 a.m., there

was no trace of Schafer, and her car keys were missing. DeRenzo was neither asked nor did she

give anyone permission to drive the Explorer, which was also missing. DeRenzo testified that she

was not awakened by her dogs that night. But since her dogs knew Schafer and would only bark in

the presence of a person they did not know, she believed no one else entered the house. Her

next-door neighbor also testified that the Explorer was gone when she walked her dog at 5:30 a.m.

the following morning. Upon discovering that the Explorer was gone, DeRenzo immediately called

the police and reported the theft of the vehicle. DeRenzo tried to call Schafer that morning, but he

did not respond until later that day. Schafer denied taking the Explorer.

       Since Schafer had lived in western Virginia, over the next two weeks, DeRenzo contacted

several law enforcement agencies and impound lots in western Virginia trying to locate the

Explorer. She eventually located her Explorer on June 22, 2020, and rented a trailer to retrieve the

vehicle from an impound yard in Bristol. After she brought the Explorer back to her home, she

called the detective assigned to her case. They discovered that the inside of the vehicle was

“trashed” and contained clothing, a suitcase with petri dishes, and other “junk” that did not belong

to DeRenzo or her daughter. DeRenzo also found her green ChapStick holder underneath the

backseat. During cross-examination, DeRenzo acknowledged that the Explorer had been used by

someone other than Schafer in a crime in Bristol.




                                                 -2-
        Schafer testified in his own defense. He denied taking the Explorer and claimed he did not

notice if the vehicle was still in DeRenzo’s yard when he left the birthday party. Schafer testified

that he did not answer DeRenzo’s initial call because he was sleeping, but that when he returned the

call, he told her that he did not take her Explorer and was living nearby in Ocean View. The trial

court convicted Schafer of grand larceny of a motor vehicle and continued the case for sentencing.

        At the sentencing hearing, Schafer proffered that he worked in landscaping and had also

started a tattooing apprenticeship before his arrest. He lost both opportunities, but was hopeful he

could acquire similar opportunities after his release. Schafer also proffered that he had served as a

trustee and barber at the jail. Along with the loss of his employment after the arrest, he advised the

trial court that he had lost his home and his fiancée. Schafer asked the trial court to consider a

sentence between time served and the low end of the guidelines.1 The Commonwealth argued that

because Shafer had two prior convictions for grand larceny and twelve prior felony sentencing

events, a sentence between the midpoint and the high end of the sentencing guidelines was

appropriate.

        Schafer declined to make a statement in allocution. The trial court found that, after

considering all the evidence, Schafer was not credible, had taken no responsibility, and showed no

remorse. The trial court also found that based on Schafer’s criminal history, he was not amenable to

supervision. The trial court sentenced Schafer to two years and eleven months’ incarceration, with

no time suspended. This appeal followed.

                                             II. ANALYSIS

        Schafer argues that the trial court erred in convicting him of grand larceny because the

evidence was insufficient to prove he stole the Explorer. Alternatively, he argues that the evidence



        1
        The sentencing guidelines recommended a sentence between one year and one month
and two years and eleven months’ incarceration.
                                             -3-
failed to prove that he had the requisite intent to permanently deprive DeRenzo of her property.

Finally, Schafer argues that the trial court abused its discretion in imposing its sentence.

                                         A. Criminal Agency

        Schafer argues that the trial court erred in convicting him of grand larceny because the

evidence was insufficient to prove that he was the one who stole the Explorer. We disagree.

        “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Id.

(alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the

relevant question is whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting

Williams v. Commonwealth, 278 Va. 190, 193 (2009)).

        “At trial, the Commonwealth bears the burden of proving the identity of the accused as

the perpetrator beyond a reasonable doubt.” Cuffee v. Commonwealth, 61 Va. App. 353, 364

(2013) (quoting Blevins v. Commonwealth, 40 Va. App. 412, 423 (2003)). As with any element

of an offense, identity may be proven by direct or circumstantial evidence. Crawley v.

Commonwealth, 29 Va. App. 372, 375 (1999). “[C]ircumstantial evidence [must be] sufficiently

convincing to exclude every reasonable hypothesis except that of guilt.” Kelley v.

Commonwealth, 69 Va. App. 617, 629 (2019) (quoting Pijor v. Commonwealth, 294 Va. 502,

512 (2017)). This principle, however, “does not add to the burden of proof placed upon the

Commonwealth in a criminal case.” Commonwealth v. Hudson, 265 Va. 505, 513 (2003).

“[T]he Commonwealth need only exclude reasonable hypotheses of innocence that flow from the

                                                  -4-
evidence, not those that spring from the imagination of the defendant.” Ragland v.

Commonwealth, 67 Va. App. 519, 531 (2017) (quoting Case v. Commonwealth, 63 Va. App. 14,

23 (2014)).

       Here, the totality of the circumstantial evidence supports the trial court’s conclusion that

Schafer stole the Explorer. When DeRenzo arrived home from the party, the keys to the Explorer

were plainly visible on her dining room table before she and her daughter went to bed. At trial,

Schafer admitted that he entered DeRenzo’s house about an hour later to retrieve his belongings and

charge his phone before leaving the home around 4:30 a.m. Nothing in the record suggests that

anyone else came into the house between 4:30 a.m. and 5:30 a.m. who could have taken the keys.

DeRenzo’s dogs, who were familiar with Schafer, did not bark as they would have if a stranger had

entered the house, and by 5:30 a.m., DeRenzo’s neighbor, while walking her dog, noticed that the

Explorer was gone. DeRenzo finally located the Explorer a few weeks later in an impound lot in

Bristol where Schafer said he was going after the party.

       Schafer’s allegations that another partygoer could have taken the Explorer or the fact that

the Explorer was subsequently involved in a crime in Bristol that did not involve him did “not add

to the burden of proof placed upon the Commonwealth.” Hudson, 265 Va. at 513. No evidence

contained in the record demonstrated that another partygoer entered DeRenzo’s house, and the

Commonwealth need only exclude those hypotheses that “flow from the evidence.” Ragland, 67

Va. App. at 531. Moreover, the trial court was entitled to reasonably infer that once DeRenzo

accused Schafer of stealing the Explorer, Schafer either gave or sold the Explorer to the person

who used it in the crime before abandoning the vehicle altogether in Bristol.




                                                 -5-
                                  B. Intent to Permanently Deprive

       Alternatively, Schafer argues that the trial court erred in convicting him because the

evidence was insufficient to prove that he intended to permanently deprive DeRenzo of her

property. Schafer, however, failed to preserve this argument for appellate review.

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable this Court to attain the ends of justice.” Rule 5A:18. Schafer did not present

his “intent to deprive” argument to the trial court by renewing that motion to strike at the conclusion

of all the evidence. Schafer’s only argument during the motion to strike at the conclusion of all the

evidence and during his closing argument was that he was not the criminal agent who took the

Explorer and the evidence adduced in the case was entirely circumstantial. Thus, he did not apprise

the trial court of this argument by renewing it. Bethea v. Commonwealth, 297 Va. 730, 743 (2019).

Schafer also does not invoke the good cause or ends of justice exceptions to Rule 5A:18, and the

Court will not apply the exceptions sua sponte. Edwards v. Commonwealth, 41 Va. App. 752, 761

(2003) (en banc). Thus, Rule 5A:18 bars our consideration of this assignment of error on appeal.

                                        C. Schafer’s Sentence

       Schafer also contends that the trial court abused its discretion when it sentenced him to two

years and eleven months’ imprisonment with no time suspended, a post-release term of three years

with post-release supervision of three years, and good behavior for five years. We disagree.

       “We review the trial court’s sentence for abuse of discretion.” Scott v. Commonwealth, 58

Va. App. 35, 46 (2011). It is well established that “when a statute prescribes a maximum

imprisonment penalty and the sentence does not exceed that maximum, the sentence will not be

overturned as being an abuse of discretion.” Minh Duy Du v. Commonwealth, 292 Va. 555, 564

(2016) (quoting Alston v. Commonwealth, 274 Va. 759, 771-72 (2007)). “[O]nce it is determined

                                                 -6-
that a sentence is within the limitations set forth in the statute under which it is imposed, appellate

review is at an end.” Thomason v. Commonwealth, 69 Va. App. 89, 99 (2018) (quoting Minh Duy

Du, 292 Va. at 565). Here, Schafer’s sentence was within the range set by the legislature. See Code

§ 18.2-95.

        Schafer argued that the trial court should not have been allowed to consider his lack of

remorse in determining his sentence. However, it was within the trial court’s purview to weigh all

the evidence presented at sentencing. Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000).

“Criminal sentencing decisions are among the most difficult judgment calls trial judges face.” Minh

Duy Du, 292 Va. at 563. “Because this task is so difficult, it must rest heavily on judges closest to

the facts of the case—those hearing and seeing the witnesses, taking into account their verbal and

nonverbal communication, and placing all of it in the context of the entire case.” Id. The record

shows that the trial court considered all the mitigation evidence, including Schafer’s argument that

his opportunities had been stalled because of his incarceration, that he was a trustee at the jail, and

had lost his home and fiancée after his arrest. However, the trial court was well within its discretion

to also balance that mitigation evidence and Schafer’s argument for leniency with aggravating

factors including Schafer’s lack of credibility, lack of remorse, and prior criminal history that

reflected that he was likely not amenable to supervision. After considering all the circumstances,

the trial court imposed the sentence that it deemed appropriate. Hence, Schafer’s sentence was

“within the statutory range, and our task is complete.” Thomason, 69 Va. App. at 99.

                                           III. CONCLUSION

        For the foregoing reasons, the trial court’s judgment is affirmed.

                                                                                               Affirmed.




                                                  -7-